NUMBER 13-09-00069-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                             IN RE WILLIAM E. SPAULDING, III


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, William E. Spaulding, III, pro se, filed a petition for writ of mandamus in the

above cause on February 12, 2009, through which he seeks to compel the trial court to

enforce the terms of a negotiated plea agreement with the State.

        Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. Deleon v. Dist.



        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator must

have a “clear right” to the relief sought and the merits of the relief sought must be “beyond

dispute.” See id. “The requirement of a clear legal right necessitates that the law plainly

describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

       It is the relator's burden to provide this Court with a sufficient petition and record to

establish his right to mandamus relief. See generally TEX . R. APP. P. 52. Specifically, for

instance, the relator must file an appendix with the petition for writ of mandamus, and the

appendix must include, inter alia, a certified or sworn copy of any order complained of, or

any other document showing the matter complained of. See id. 52.3(k). The relator must

also file a record including a “certified or sworn copy of every document that is material to

the relator's claim for relief and that was filed in any underlying proceeding,” and “a

properly authenticated transcript of any relevant testimony from any underlying proceeding,

including any exhibits offered in evidence, or a statement that no testimony was adduced

in connection with the matter complained.” See id. 52.7(a). Further, relator must file a

certification with the petition for the petition for writ of mandamus stating that every factual

statement in the petition is supported by competent evidence included in the appendix or

record. See id. 52.3(j). In the instant case, relator has failed to meet any of these

requirements and has thus failed to provide this Court with a record sufficient to establish

his right to mandamus relief.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.



                                               2
Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                     PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 20th day of February, 2009.




                                            3